Judgment of the County Court of Nassau county modified by reducing recovery to $105.16; and as so modified unanimously affirmed, without costs. We are of opinion that the testimony of plaintiff at folios 65-67 of the record established a locus pcenitentiai for the defendant, and barred plaintiff from recovering damages for wrongful discharge. (Heiferman v. Greenhut Cloak Co., 143 N. Y. Supp. 411; affd., 163 App. Div. 939; Connell v. Averill, 8 id. 524.)
Present — Kelly, P. J., Rich, Manning, Kelby and Kapper, JJ.